Citation Nr: 1610842	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-27 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative lumbar fusion.

2.  Entitlement to an increased evaluation for degenerative joint disease of the cervical spine.

3.  Entitlement to an increased evaluation for cervical radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1995. 

This matter comes before the Board of Veterans' Appeals (the Board) from an October 2010 rating decision issued by the RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for an increased evaluation for post-operative lumbar fusion.

2.  In September 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for an increased evaluation for degenerative joint disease of the cervical spine.

3.  In September 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for an increased evaluation for cervical radiculopathy of the left upper extremity.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for an increased evaluation for post-operative lumbar fusion have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2. The criteria for withdrawal of the appeal of the claim for an increased evaluation for degenerative joint disease of the cervical spine have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

3. The criteria for withdrawal of the appeal of the claim for an increased evaluation for cervical radiculopathy of the left upper extremity have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In September 2015, the Veteran withdrew his claims for increased ratings for post-operative lumbar fusion, degenerative joint disease of the cervical spine and cervical radiculopathy of the left upper extremity from appellate consideration. Hence, there remain no allegations of an error of fact or law referable to these claims at this time.    

Accordingly, the Board does not have jurisdiction to further review these matters, and the appeals are dismissed. 


ORDER

The appeal regarding the claim for entitlement to an increased evaluation for post-operative lumbar fusion is dismissed.  

The appeal regarding the claim for entitlement to an increased evaluation for degenerative joint disease of the cervical spine is dismissed.  

The appeal regarding the claim for entitlement to an increased evaluation for cervical radiculopathy of the left upper extremity is dismissed.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


